Case 2:19-cv-02540-DDC-TJJ Document 2 Filed 09/06/19 Page 1 of 1

JS.44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
U.S. Equal Employment Opportunity Commission University of Kansas

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant _ Douglas

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(ec) Attorneys (Firm Name, Address, and Telephone Number} Attorneys (if Known)
Jennifer L. Arendes, EEOC, 1222 Spruce Street, Rm 8.1, St. Louis, MO
63103; (314) 539-7916

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
% 1 U.S. Government 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Government Not a Party) Citizen of This State O 1° @Q 1 Incorporated or Principal Place o4 04
of Business In This State
0 2. US. Government 0 4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place gos as
Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a G3 O 3 Foreign Nation g6 o6
Foreign Country
IV. NATURE OF SUIT (Piace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER tay U TES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine O 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
OG 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |___ PROPERTY RIGHTS — 0) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 0) 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application 10 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability = 0 840 Trademark | Corrupt Organizations
© 153 Recovery of Overpayment Liability .PERSONAL PROPERTY LABOR SOCIAL SECURITY |} 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) O 485 Telephone Consumer
O 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability G 380 Other Personal OG 720 Labor/Management GC) 863 DIWC/DIWW (405(g)) 10 490 Cable/Sat TV
CG 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 850 Securities/Commodities/
0 196 Franchise Injury O 385 Property Damage CO 740 Railway Labor Act O 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 0 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
[ REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS CG 893 Environmental Matters
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: (1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 895 Freedom of Information
O 220 Foreclosure 0 441 Voting 6 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 899 Administrative Procedure
© 245 Tort Product Liability Accommodations 0 530 General | Act/Review or Appeal of
O 290 All Other Real Property 0 445 Amer. w/Disabilities -| 0 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 0 462 Naturalization Application © 950 Constitutionality of
0 446 Amer. w/Disabilities -| 540 Mandamus & Other |0 465 Other immigration State Statutes
Other © 550 Civil Rights Actions
0 448 Education O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

M1 Original G2 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing he not cite jurisdictional statutes unless diversity):
Age Discrimination in Employment Act, 29 U.S.C. Section 621, et seq.

Brief description of cause: .
Retaliatory Discharge claim

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes  (INo
VIII. RELATED CASE(S) / ;
IF ANY (See insinictions) SN GE a DOCKET NUMBER
DATE f SIGNA’ OF ATFORNEX OF RD
e/ 3/14 Wek I Le,
FOR OFFICE USE ONLY f ; /

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
